DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because of the language in the last sentence which is implied language.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 18-19 & 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 section C first phrase is not clear. Do the “alternative flow paths…exiting the fluid flow” come off both the central bore and the outlets?  The examiner has interpreted this question affirmatively.    

Claim 1 final phrase “…and any combination thereof” is not understood. Claim 1 is an apparatus claim not a method claim.  The members of this closed “consisting of” set were not recited in any particular combination. For example, it wouldn’t matter if you recited the “plurality of outlets” first second or third. The examiner will not give this final phrase any patentable weight.    

Claim 18:
Per 37 CFR 1.75 (i) please paragraph (further indent) this claim. This claim has plural phrases beginning with “and” that could be the start of different paragraphs.
Grammatical problem with “comprises comprising”. Could be changed to – comprises --.
The phrase “at least one additional seal…to prevent back-pressure from reversing the fluid flow direction” seems redundant to the phrase in parent claim 14 lines 5-6.
The last two lines of the claim are confusing. Is the phrase “a sealed flow path” referring to the flow paths referred to earlier in the claim or a third newer flow path? The examiner will interpret this claim by the latter possibility.     

Claim 20 the lower case letter designations for each paragraph (a, b, c etc.) are misprinted.  Also, at the bottom of page 41 there appears to be part of section “e” missing. 
Line 3 of claim 20 “the apparatus” is an antecedent basis problem. Should be –an apparatus --.     
Claim 20 section d first phrase is not clear. Do the “alternative flow paths…exiting the fluid flow” come off both the central bore and the outlets?  The examiner has interpreted this question affirmatively.    
The term “favorable energy recapture” in claim 20 last line is a relative term which renders the claim indefinite. The term “favorable energy recapture” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner will not give any patentable weight to this phrase.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7 & 11 (as best understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Max.
An apparatus comprising: 
a. a central bore (various figures e.g. 2 & 3) having an internal diameter suitable for a fluid flow (numerous figures showing flow arrows), wherein the fluid flow moves inside the central bore through the apparatus (figures 3, 4, 6 & 26); 
b. a plurality of outlets, wherein the fluid flow exits the apparatus through at least one outlet (various figures showing central bore exit arrows e.g. fig. 2); 
c. multiple alternative flow paths connected to the central bore and the plurality of outlets for exiting the fluid flow from the central bore (various figures show flows through central bore; fig. 2 shows flow from an outlet at 58) and at least one seal for sealing at least one flow path to prevent back-pressure from reversing the fluid flow direction (numerous valves, some unnumbered (fig. 17)), would close and seal against back pressure 734, 816, 914); and 
d. at least one energy recapture device to capture at least a portion of the energy of the fluid flow through a section of the apparatus (abstract 3rd sentence & ¶0012 last sentence) consisting of the central bore, the multiple alternative flow paths, the plurality of outlets, and any combination thereof.
Claim 2 Max discloses that the apparatus is a discharge device (figures especially 2-5) and at least one device inside the discharge device is a baffle (1564 fig. 25; ¶0166 3rd sentence); to mix the fluid flow with additional fluid introduced to the central bore through at least one inlet. 
Claim 7 Max discloses at least one energy recapture device to capture at least a portion of the energy of the fluid flow through the central bore (abstract 3rd sentence & ¶0012 last sentence).
Claim 11 Max discloses a plurality of inlets for flowing additional fluid to the central bore (various figures show inlet arrows into various embodiments of central bores).
Claims 14-15, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Max.
A method to capture energy from fluids comprising; 
a. obtaining a discharge device comprising a central bore (various figures e.g. 2 & 3) having an internal diameter suitable for a fluid flow (numerous figures showing flow arrows), wherein the fluid flow moves inside the central bore through the discharge device (figures 3, 4, 6 & 26), a plurality of outlets, wherein the fluid flow exits the discharge device through at least one outlet (various figures showing central bore exit arrows e.g. fig. 2), at least one inlet for flowing fluid to the central bore, at least one seal (numerous valves, some unnumbered (fig. 17), would close and seal against back pressure 734, 816, 914) for sealing at least one flow path to prevent back-pressure from reversing the fluid flow direction, at least one energy recapture device (abstract 3rd sentence & ¶0012 last sentence) to capture at least a portion of the energy of the fluid flow through the either the central bore, the multiple alternative flow paths or the plurality of outlets . 
b. flowing the fluids through the inlet into the apparatus; 
c. capturing energy from the fluid flow using the energy recapture device; and 
d. sealing at least one flow path to prevent back-pressure from reversing the fluid flow direction (numerous valves, some unnumbered (fig. 17)), would close and seal against back pressure 734, 816, 914).
Claim 15 Max discloses mixing the fluids with at least one structural device inside the central bore (¶0063 1st sentence; figures 2, 6, 25 etc.).
Claim 17 Max discloses capturing the energy of the fluid flow through the central bore with an energy recapture device (abstract 3rd sentence & ¶0012 last sentence).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 & 13 (as best understood) is rejected under 35 U.S.C. 103 as being unpatentable over Max.
Max does not disclose that the device of claim 1 is used with a hydroelectric device or in a wellbore.  
Before the effective filing date of the claimed invention it would have been well known to one of ordinary skill in this art to use the device of claim 1 with a hydroelectric device or in a wellbore. The claim would have been obvious because the design incentives or market forces provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner. Also, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be used does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Max.
Max does not disclose that the device of claim 1 has an electrical generator attached to the central bore for capturing “the energy in the fluid”.  
Before the effective filing date of the claimed invention it would have been well known to one of ordinary skill in this art to attach  the device of claim 1 with an electrical generator. The claim would have been obvious because the design incentives or market forces provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner. Also, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be used does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
      
Claim 20 (as best understood) is rejected under 35 U.S.C. 103 as being unpatentable over Max in view of Radwanski et al.
A system comprising: 
a. a central bore (various figures e.g. 2 & 3) having an internal diameter suitable for a fluid flow (numerous figures showing flow arrows), wherein the fluid flow moves inside the central bore through the apparatus (figures 3, 4, 6 & 26); 
b. plurality of outlets, wherein the fluid flow exits the apparatus through at least one outlet (various figures showing central bore exit arrows e.g. fig. 2); 
c. at least one inlet for flowing fluid to the central bore (fig. 1 “chilled water”, “grey water”; fig. 25 1518, 1450); 
d. multiple alternative flow paths connected to the central bore and the plurality of outlets for exiting the fluid flow from the central bore (various figures show flows through central bore; fig. 2 shows flow from an outlet at 58) and at least one seal (numerous valves, some unnumbered (fig. 17) for sealing at least one flow path to prevent back-pressure from reversing the fluid flow direction (numerous valves, some unnumbered (fig. 17), would close and seal against back pressure 734, 816, 914); 
d. at least one energy recapture device to capture at least a portion of the energy of the fluid flow through the either the central bore (abstract 3rd sentence & ¶0012 last sentence), the multiple alternative flow paths or the plurality of outlets; 
e. at least one sensor for detecting back-pressure 
e. a control panel that controls the fluid flow and the at least one seal for sealing at least one flow path in a coordinated manner with the at least one sensor for detecting back-pressure to achieve favorable energy recapture.
Max does not disclose a sensor for detecting back pressure and a control panel. 
Radwanski discloses a flow device having a central bore (76) and a sensor (117b) for back pressure (¶0117) with a control panel (fig. 25; 401). 
Before the effective filing date of the claimed invention it would have been well known to one of ordinary skill in this art to include a back pressure sensor and a control panel as taught by Radwanski with the flow device of Max. A motivation for doing this would also be well known to one of ordinary skill and would be to better control the process of Max.  The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. As such, it would have been obvious to make this combination because it would have been no more "than the predictable use of prior-art elements according to their established functions." 
 
Allowable Subject Matter
Claims 3-6, 9-10, 12 & 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C Zarroli whose telephone number is (571)272-2101. The examiner can normally be reached Monday-Friday 9-5 ET IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell M Jayne can be reached on 5712727723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL C. ZARROLI
Primary Examiner
Art Unit 3649



/MICHAEL C ZARROLI/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        /M.C.Z/Primary Examiner, Art Unit 3649        .